Exhibit 10.12

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of the 14th day of February, 2007, by and between Martin Moskovits (the
“Executive”) and API Nanotronics Corp. (the “Company”).

WHEREAS, the Company desires to employ Executive in an executive capacity in
connection with its business and operations and desires to enter into an
agreement, effective as of the Effective Date (as defined below), embodying the
terms and conditions of such employment; and

WHEREAS, Executive desires to accept such employment and enter into such an
agreement setting forth the terms and conditions of his employment, effective as
of the Effective Date.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company commencing on May 1, 2007 or such
earlier date as the parties may mutually agree (the “Effective Date”) and shall
continue until terminated by either party as provided herein (the “Employment
Term”).

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Technology
Officer (“CTO”) of the Company. In such position, Executive shall have such
duties and authority as shall be determined from time to time by the Chairman of
the Company and the Board of Directors of the Company, consistent with such
position. Without limiting the foregoing, as CTO Executive will be responsible
for (i) staffing and managing the engineering team of the Company and will be
the primary contact between the engineering team and the sales team of the
Company and (ii) overseeing the opening and operations the Company’s MEMS
facility. In addition, Executive will be involved in (i) oversight of the
Company’s entire manufacturing processes and procedures and (ii) the
identification and evaluation of potential acquisition opportunities for the
Company and the integration of acquired entities and lines of businesses into
the Company’s operations.

b. The Company contemplates forming an executive management team, the members of
which will be kept informed of the Company’s strategic plans, contemplated
acquisitions and operations. The Executive will be a member of the executive
management team.

c. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of



--------------------------------------------------------------------------------

such services, either directly or indirectly, without the prior written consent
of the Chairman of the Company. Commencing not later than September 15, 2007,
Executive shall be working out of the Company’s offices in Long Island, New
York. Notwithstanding the foregoing, nothing herein shall preclude Executive,
subject to the prior approval of the Chairman of the Company, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization or engaging in any other
academic or business undertaking; provided, in each case, and in the aggregate,
that such activities do not conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Section 11 or Section 12. Set
forth on Exhibit A hereto is a complete list, as of the Effective Date, of the
Executive’s positions on any board of directors or trustees of any business
corporation or any charitable organization as well as his academic and business
undertakings.

d. At all times during the Employment Term, Executive shall adhere to and obey
all of the Company’s written rules, regulations and policies, including without
limitation the Company’s code of business ethics, which govern the operation of
the Company’s business and the conduct of employees of the Company.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $375,000, payable in regular installments in
accordance with the Company’s usual payroll practices. The Base Salary shall be
subject to annual review for increase, but not decrease, in the discretion of
the Board. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) as determined in the discretion of the Compensation Committee of the
Company; provided, however, that a portion of the bonus will be based upon
specified performance milestones recommended by the Chairman and approved by the
Board of Directors of the Company, or if appointed, the Compensation Committee
of the Board of Directors (the “Compensation Committee”). The Compensation
Committee’s bonus determination will be consistent with the Company’s general
compensation objectives and policies. The Annual Bonus shall be paid to
Executive within two and one-half (2.5) months after the end of the applicable
fiscal year.

5. Stock Option Awards. Prior to the date of this Agreement, Executive has been
granted options to purchase 1,100,000 shares of common stock of the Company,
which options vest upon the occurrence of certain dates and/or specified events
and Executive’s continued employment or engagement by the Company, as set forth
in the instruments evidencing the options. All of the options are non-qualified
stock options and 1,000,000 of the options were issued under the Company’s 2006
Equity Incentive Plan.

6. Employee Benefits. During the Employment Term, the Company shall provide to
Executive such health, life and disability insurance, if any, on the terms of
and of the type that the Company regularly provides to its executive employees
and shall be entitled to participate in the employee benefit plans of the
Company (other than annual bonus plans,

 

2



--------------------------------------------------------------------------------

severance plans and incentive plans, unless explicitly approved by the
Compensation Committee). Notwithstanding the foregoing, at Executive’s request
the Company agrees to spend up to $15,000 to purchase health insurance for the
Executive. Nothing herein shall be construed to require the Company to establish
or adopt any insurance or benefit program not currently in existence, or
continue any such insurance or benefit program in the future. Company shall
reimburse Executive for all reasonably incurred expenses incurred by Executive
and his spouse as a result of or in connection with his move to the Long Island,
New York area up to a maximum amount equal to $50,000.00. Company shall
reimburse Executive for his reasonable out-of-pocket legal expenses properly
incurred to review and settle this Agreement up to a maximum of $5,000.

7. Vacation, Holidays and Sick Leave. Executive shall be entitled to twenty
(20) days of vacation in each full calendar year of employment. For calendar
years in which Executive is not employed for a full calendar year, such days of
vacation shall be prorated. Executive shall be entitled to such paid holidays
and sick leave policy regularly recognized by the Company for its employees.

8 Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies; provided, any
individual reimbursement in excess of $1,000 shall be approved in advance by the
Chairman of the Company. Such reimbursements shall occur no more than forty-five
(45) days following the date such expenses are submitted for reimbursement.
Notwithstanding any Company policy to the contrary, Executive shall be entitled
to travel business class when traveling for Company business and Executive shall
be reimbursed for same.

9. Budgets; Research.

a. The Board of Directors of the Company shall approve an annual budget
reasonably sufficient for Executive to carry out his responsibilities and the
Company’s objectives for staffing and managing the engineering team of the
Company. Executive agrees to make budget recommendations to the Board of
Directors with such supporting materials as the Board of Directors may request.

b. In addition, subject to the achievement by the Company of various milestones
as agreed by the Board of Directors and Executive, for each calendar year during
the Employment Term, Executive shall have an annual research budget of $500,000
for nanotechnology research projects (the “Research Budget”). A substantial
portion of the Research Budget shall be used to purchase or acquire rights to
use intellectual property from academic institutions, including University of
California, Santa Barbara (“UCSB”). Executive agrees that prior to the purchase
of any intellectual property (i) from UCSB or other institutions or entities by
whom Executive was formerly employed or engaged or of which Executive is a
co-inventor, or (ii) in any transaction that may be considered a related party
transaction under the United States securities laws, he shall receive all
required approvals of the Board of Directors or the Audit Committee of the Board
of Directors of the Company. The amount of the Research Budget shall be
pro-rated for the 2007 year.

 

3



--------------------------------------------------------------------------------

10. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive shall be required to give the Company at least 30 days advance written
notice of any resignation of Executive’s employment other than for Constructive
Termination and the Company shall be required to give Executive at least 30 days
advance written notice of termination if terminated by the Company without
Cause. Notwithstanding any other provision of this Agreement, the provisions of
this Section 10 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.

a. By the Company For Cause or By Executive’s Resignation Other than For
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation other than for Constructive Termination (as defined
below); provided that Executive shall be required to give the Company at least
30 days advance written notice of a resignation other than for Constructive
Termination.

For purposes of this Agreement, “Cause” shall mean:

 

  (A) willful and material breach by Executive of any provision of this
Agreement; provided the Company has delivered to Executive a written notice
setting forth with particularity such breach and shall have given Executive an
opportunity to meet with the Company and to cure such breach during the 30 days
following delivery of such written notice;

 

  (B) any act by Executive constituting gross misconduct or material fraud
including, but not limited to, stealing or falsification of Company records or
misappropriation of Company funds, with respect to any aspect of the business of
the Company or its affiliates;

 

  (C) the continued willful failure, other than due to Disability, by Executive
to substantially perform his duties to the Company provided the Company shall
have given Executive an opportunity to meet with the Company and to cure such
failure of performance during the 30 days following delivery of such written
notice; which notice shall include a detailed explanation of such failure of
performance;;

 

4



--------------------------------------------------------------------------------

  (D) conviction of or plea of nolo contendere by Executive of a felony, other
criminal offence punishable by incarceration, or a misdemeanor that the Company,
in good faith, determines involves a subject matter which may reflect negatively
on the reputation or business of the Company or any of its affiliates;

 

  (E) acts by Executive attempting to secure or securing any personal profit not
fully disclosed to and approved by the Chairman of the Company in connection
with any transaction entered into on behalf of the Company or any of its
affiliates, excluding items of immaterial value, or misappropriation of a
corporate opportunity of the Company;

 

  (F) material violation of any lawful policy, rule, regulation or directive of
the Company or any of its affiliates; provided the Company shall have given
Executive an opportunity to cure such violation within the 30 day period
following notice to the Executive of the violation;

 

  (G) conduct on the part of Executive, even if not in connection with the
performance of Executive’s duties contemplated under this Agreement, that
results in serious prejudice to the interests of the Company or any of its
affiliates, as determined by the Company in good faith, and failure by Executive
to cease such conduct within 30 days following receipt of notice to cease such
conduct;

 

  (H) acceptance by Executive of employment with another employer without the
consent of the Company; or

 

  (I) material violation of any federal or state securities laws, rules or
regulations; provided the Company shall have given Executive an opportunity to
meet with the Company and to cure such violation during the 30 days following
delivery of such written notice; provided further that this clause shall not be
applied to action or inaction of Executive taken in reliance on advice of the
Company’s legal counsel.

 

5



--------------------------------------------------------------------------------

(ii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than for Constructive Termination, Executive shall be
entitled to receive:

 

  (A) the Base Salary through the date of termination;

 

  (B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4;

 

  (C) reimbursement, within 30 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

 

  (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans or employee benefits as described in Sections 6
and 7 (the amounts described in clauses (A) through (D) hereof being referred to
as the “Accrued Rights”); and

 

  (E) the Executive’s rights and benefits upon termination under any other
applicable Company plans or programs shall be determined under the specific
terms of such plans or programs.

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than for Constructive Termination, except as set
forth in this Section 10(a)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive

 

6



--------------------------------------------------------------------------------

months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights;

(B) subject to Executive’s continued compliance with the provisions of Sections
11 and 12, continued payment of the Base Salary in accordance with the Company’s
normal payroll practices, as in effect on the date of termination of Executive’s
employment, for a period of three months following the date of such termination;
and

(C) The Executive’s rights and benefits upon termination under any other
applicable Company plans or programs shall be determined under the specific
terms of such plans or programs.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 10(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

c. By the Company Without Cause.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause.

(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability, or if the Company fails to employ the
Executive on Effective Date), Executive shall be entitled to receive:

(A) the Accrued Rights;

 

7



--------------------------------------------------------------------------------

(B) if Executive’s employment is terminated without Cause prior to the second
anniversary of the Effective Date, and subject to Executive’s continued
compliance with the provisions of Sections 11 and 12, continued payment of the
Base Salary in accordance with the Company’s normal payroll practices, as in
effect on the date of termination of Executive’s employment, for a period
beginning on the date of termination and ending on the second anniversary of the
Effective Date;

(C) subject to Executive’s continued compliance with the provisions of Sections
11 and 12, an amount equal to one (1) year of Executive’s Base Salary at the
time of termination payable after payment in full of any payments due to
Executive under Section 10(c)(ii)(B), over the following twelve month period in
equal installments on the Company’s regular payroll dates (the amounts in
Sections 10(c)(ii)(B) and (C) shall be referred to as “Severance Pay”);

(D) continued coverage under the Company’s medical, dental, vision, accident,
disability and life insurance benefits on substantially the same terms
(including terms applicable to participant contributions toward the cost of such
coverage) as applicable to the Executive at the time of termination (“Ongoing
Benefits”) for a period of twelve (12) months commencing on the date the
Executive’s employment terminates; provided that Ongoing Benefits shall cease on
the date the Executive becomes eligible for comparable benefits through
subsequent employment; and

(E) The Executive’s rights and benefits upon termination under any other
applicable Company plans or programs shall be determined under the specific
terms of such plans or programs.

Executive’s right to receive the payments set forth in Section 10(c)(ii)(B) and
(C) shall be subject to Executive’s execution and non-revocation of a general
release of all claims against the Company and its affiliates, in such form as is
acceptable to the Company. Following Executive’s termination of employment by
the Company without Cause (other than by reason of Executive’s death or
Disability), except as set forth in this Section 10(c)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

8



--------------------------------------------------------------------------------

d. Termination by Executive for Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Executive for Constructive Termination (as defined below).

For purposes of this Agreement, “Constructive Termination” shall mean:

(A) a material breach of the terms of this Agreement by the Company which
remains uncorrected for 30 days following written notice setting forth with
particularity such breach given by Executive to the Company; or

(B) a material diminution in Executive’s title, duties, responsibilities or
authority or the assignment to Executive of duties materially inconsistent with
his position which remains uncorrected for 30 days following written notice
setting forth with particularity such events given by Executive to the Company;

provided that, in each case, Executive must have notified the Company in writing
of the event constituting Constructive Termination not later than sixty
(60) days following the occurrence of the event constituting Constructive
Termination or Executive’s actual knowledge thereof, provided that in the case
of a series of actions or events which in the aggregate constitutes Constructive
Termination, the sixty (60) day period shall commence on the last to occur of
those actions or events.

(ii) If Executive’s employment is terminated by the Executive for Constructive
Termination, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) if Executive’s employment is terminated for Constructive Termination prior
to the second anniversary of the Effective Date, and subject to Executive’s
continued compliance with the provisions of Sections 11 and 12, continued
payment of the Base Salary in accordance with the Company’s normal payroll
practices, as in effect on the date of termination of Executive’s employment,
for a period beginning on the date of termination and ending on the second
anniversary of the Effective Date .

(C) subject to Executive’s continued compliance with the provisions of Sections
11 and 12, an amount equal to one (1) year of Executive’s Base Salary at the
time of termination payable after payment in full of any payments due to
Executive under Section 10(d)(ii)(B), over the following twelve month period in
equal installments on the Company’s regular payroll dates (the amounts in
Sections 10(d)(ii)(B) and (C) shall be referred to as in full on the date of
termination (“Severance Pay II”);

 

9



--------------------------------------------------------------------------------

(D) continued coverage under the Company’s medical, dental, vision, accident,
disability and life insurance benefits on substantially the same terms
(including terms applicable to participant contributions toward the cost of such
coverage) as applicable to the Executive at the time of termination (“Ongoing
Benefits II”) for a period of twelve (12) months commencing on the date the
Executive’s employment terminates; provided that Ongoing Benefits II shall cease
on the date the Executive becomes eligible for comparable benefits through
subsequent employment; and

(E) The Executive’s rights and benefits upon termination under any other
applicable Company plans or programs shall be determined under the specific
terms of such plans or programs.

Executive’s right to receive the payments set forth in Section 10(d)(ii)(B) and
(C) shall be subject to Executive’s execution and non-revocation of a general
release of all claims against the Company and its affiliates, in such form as is
acceptable to the Company. Following Executive’s resignation for Constructive
Termination, except as set forth in this Section 10(d)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14(i) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

11. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the Employment Term and for a period of 12 months following the date
Executive ceases to be employed by the Company, or, if Executive is receiving
Severance Pay or Severance Pay II pursuant to Sections 10(c)(ii)(B) and/or
10(c)(ii)(C) or 10(d)(ii)(B) and/or 10(d)(ii)(C), if longer, for a period
lasting through the date on which the

 

10



--------------------------------------------------------------------------------

Company’s obligation to pay Severance Pay or Severance Pay II to Executive has
ended (the “Restricted Period”), Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly:

(i) engage in any business that competes with the businesses of the Company or
its affiliates (including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
plans Executive is aware) in any geographical area in which the Company or its
affiliates produces, sells, leases, rents, licenses or otherwise provides its
products or services (a “Competitive Business”); provided, however that the
following types of entities, institutions and businesses shall not be deemed to
be a Competitive Business of the Company; (a) academic institutions;
(b) not-for-profit institutions and entities; and (c) businesses with a primary
focus on nanotechnology that are not engaged, directly or indirectly, in the
manufacture of electronic components. The exclusion in the foregoing clause
(c) shall not include businesses that (I) supply products or services to
businesses that manufacture electronic components or (II) sell or distribute
products or services to businesses that manufacture electronic components.
Further, in the event that the Company is obligated to pay Severance Pay or
Severance Pay II to Executive under the terms of this Agreement and the Company
breaches its obligation to pay Severance Pay or Severance Pay II to the
Executive and the Company fails to cure such breach within the 30 day period
following delivery of written notice of breach from Executive to the Company,
then Executive shall no longer be subject to the restrictions set forth in this
Section 11a(1)(i) or Sections 11a(1)(ii) and (iii) below.

(ii) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, contractors, managers,
consultants, suppliers or investors of the Company or its affiliates or solicit
any of the foregoing persons for the benefit of any party other than the Company
or its affiliates.

 

11



--------------------------------------------------------------------------------

(2) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(3) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(i) solicit or encourage any employee of the Company or any of its affiliates to
leave the employment of the Company or its affiliates; provided that the
foregoing shall not prohibit a general solicitation for employment not directed
to employees of the Company or any of its affiliates; or

(ii) hire any employee who was employed by the Company or its affiliates as of
the date of Executive’s termination of employment with the Company or who left
the employment of the Company or its affiliates coincident with, or within six
months prior to or after, the termination of Executive’s employment with the
Company or cause or encourage any such employee to be hired by any Person other
than the Company;

provided that the foregoing restrictions of this Paragraph (3) shall not apply
to Steven Bulwa or the employee who served as Executive’s secretary (or
administrative assistant) at the time of Executive’s termination of employment.

(4) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 11 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court

 

12



--------------------------------------------------------------------------------

may judicially determine or indicate to be enforceable. Alternatively, if any
court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. The provisions of this Section 11 shall
survive the termination of Executive’s employment for any reason.

12. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person, or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information (which may
include, without limitation trade secrets, research and development, methods of
operations, manufacturing processes, software, source codes, inventions,
databases, other technology, designs and other intellectual property, consulting
techniques, processes, formulae, methods and methodologies for analyzing
acquisitions, information concerning finances, investments, projections,
profits, strategies, pricing, costs, products, services, service providers,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals), in whatever form or media, concerning the
past, current or future business, activities and operations of the Company, its
subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis, including any such
information obtained prior to the Effective Date (“Confidential Information”)
without the prior written authorization of the Chairman or the Board of
Directors of the Company.

(ii) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant, (y) made legitimately available to
Executive by a third party without breach of any confidentiality obligation, or
(z) required by law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company, at the
Company’s expense, to obtain a protective order or similar treatment.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (y) cease and not thereafter commence use of any
Confidential Information or intellectual property

 

13



--------------------------------------------------------------------------------

(including without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company or any of its affiliates and (z) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive’s possession or control
(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company or
any of its affiliates, except that Executive may retain only those portions of
any personal notes, notebooks and diaries that do not contain any Confidential
Information.

b. Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, materials, documents or other work product
fixed in any tangible medium of expression (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and/or with the use of any Company resources (“Company
Works”), Executive shall promptly and fully disclose same to the Company and
hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.

(ii) Executive shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Company Works. If the Company is unable for any other reason to
secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(iii) Executive shall comply with all relevant policies and guidelines of the
Company, including regarding the protection of confidential information and
intellectual property and potential conflicts of

 

14



--------------------------------------------------------------------------------

interest except to the extent same conflict with the terms of this Agreement and
in such case the terms of this Agreement shall prevail. Executive acknowledges
that the Company may amend any such policies and guidelines from time to time,
and that Executive remains at all times bound by their most current version.

(iv) The provisions of Section 12 shall survive the termination of Executive’s
employment for any reason.

13. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 11 or Section 12 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

14. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a

 

15



--------------------------------------------------------------------------------

successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

f. No Mitigation; Set-Off. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and no payment provided for pursuant to this Agreement shall be
reduced due to any compensation from any source received by the Executive
following his termination of employment with the Company. The Company’s
obligation to pay Executive the amounts provided and to make the arrangements
provided hereunder shall not be subject to set-off, counterclaim or recoupment
of amounts owed by Executive to the Company or its affiliates in his capacity as
an employee of the Company and its affiliates.

g. Compliance with IRC Section 409A.

(i) Notwithstanding anything herein to the contrary, if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the commencement of payment of any compensation or
benefits is subject to Section 409A(a)(2)(B)(i) (or any successor thereto) and
would subject the Executive to accelerated or additional tax under Section 409A
of the Code, then the Executive shall not be entitled to payment of any such
amounts or benefits hereunder until the date that is six months following
Executive’s termination of employment with the Company (the “409A Payment
Date”), at which time any payments to which the Executive would have been
entitled prior to the 409A Payment Date but for this Section 14(g) shall be made
to the Executive in a lump sum.

(ii) In addition, if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code (or any successor thereto), such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible without any
additional liability for the Company, in a manner, determined by the Chairman of
the Company, that does not cause such an accelerated or additional tax.

h. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be

 

16



--------------------------------------------------------------------------------

deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail or the
Canadian equivalent, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below in this Agreement, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

If to the Company:

API Nanotronics, Inc.

505 University Avenue

Suite 1400

Toronto, Ontario M5G 1X3

Attention: Phillip DeZwirek

with a copy to:

API Nanotronics, Inc.

505 University Avenue

Suite 1400

Toronto, Ontario M5G 1X3

Attn: Jason DeZwirek

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

j. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

k. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

l. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

 

17



--------------------------------------------------------------------------------

m. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

o. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

API NANOTRONICS CORP. By:  

/s/ Phillip DeZwirek

  Phillip DeZwirek Title:   Chairman and Chief Executive Officer

 

EXECUTIVE /s/ Martin Moskovits Martin Moskovits

 

19



--------------------------------------------------------------------------------

EXHIBIT A

Current Board Seats and Other Academic or Business Undertakings

 

1. University of California, Santa Barbara - Executive supervises three
(3) graduate students and will maintain an adjunct role at the university to
complete supervisory role. Executive will co-author publications arising from
Executive’s supervision

2. Sansum Diabetes Research Institute, Santa Barbara, ca

3. National Institute of Nanotechnology, Edmonton, Alberta.

4. Alberta Ingenuity Foundation, Edmonton Alberta.

5. Molecular Foundary (a US-DOE nanotechnology center), Lawrence Berkeley Labs,
CA.

6. Basic Energy Sciences Advisory Committee of the US Department of Energy.

7. Canadian Institute for Advanced Research, Nanoelectronics program member.

8. Purdue University Discovery Park External Advisory Council.

9. Advisory Board of AMAIX LLC, a State of Washington software company
specializing in face-recognition software and other biometrics software.

 

20